     Case 2:21-mj-00009 Document 2 Filed 01/19/21 Page 1 of 1 PageID #: 42




              IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                           CHARLESTON DIVISION


UNITED STATES OF AMERICA

v.                                              Case NO: 2:21-MJ-00009

GRACYN DAWN COURTRIGHT


            NOTICE OF APPEARANCE OF ASSIGNED COUNSEL

      Now comes Assistant Federal Public Defender, Rhett H. Johnson, and

appears as assigned counsel of record for the defendant herein.      All future

correspondence, motions, pleadings, orders, notices, etc. should be sent to the

undersigned at the address listed below.

      Dated this 21st day of DECEMBER, 2020.

                                      WESLEY P. PAGE
                                      FEDERAL PUBLIC DEFENDER

                                      s/ Rhett H. Johnson
                                      Rhett H. Johnson, WV Bar No. 12114
                                      Assistant Federal Public Defender
                                      Counsel for Defendant
                                      United States Courthouse, Room 3400
                                      300 Virginia Street East
                                      Charleston, West Virginia 25301
                                      Telephone: (304) 347-3350
                                      Facsimile: (304) 347-3356
                                      E-mail: Rhett_Johnson@fd.org
